Citation Nr: 0432965	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  00-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an extraschedular rating for residuals of 
a pilonidal cystectomy, currently evaluated as 10 percent 
disabling (with a separate 10 percent rating in effect for a 
tender and painful scar).  

2.  Entitlement to an effective date for the grant of a 
separate 10 percent rating for residuals of a pilonidal 
cystectomy (other than a scar), prior to August 25, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
January 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which increased the veteran's rating 
from zero to 10 percent for a service connected pilonidal 
cystectomy, effective August 1996.  The veteran appealed for 
a rating in excess of 10 percent. 

In an October 2001 decision and remand, the Board denied a 
schedular rating in excess of 10 percent for a pilonidal 
cystectomy scar; granted a separate rating of 10 percent for 
residuals of a pilonidal cystectomy, other than a painful 
scar; and remanded the claim to the RO for consideration by 
the Director, Compensation and Pension, for extraschedular 
consideration.  Thus the claim that remains in appellate 
status is entitlement to an extraschedular rating for 
residuals of a pilonidal cystectomy, currently evaluated as 
10 percent disabling (with a separate 10 percent rating in 
effect for a tender and painful scar).  

This case was the subject of a July 2001 Travel Board hearing 
before the undersigned Veterans Law Judge.

Finally, the veteran submitted a notice of disagreement with 
respect to a December 2001 decision regarding the effective 
date for a grant of a separate 10 percent rating for his 
service-connected residuals of a pilonidal cystectomy.  
However, no statement of the case has been issued by the RO.  
The Board will further address this matter in the remand 
appended to this decision.  


FINDINGS OF FACT

The record does not show that the veteran's service-connected 
pilonidal cystectomy presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular rating for service-
connected residuals of a pilonidal cystectomy are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions at the July 2001 Travel Board hearing; the 
October 2001 Board Remand; the August 2003 Statement of the 
Case; and letters sent to the veteran by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claim for an extra-schedular rating for 
residuals of a pilonidal cystectomy, and complied with VA's 
notification requirements.  The August 2003 duty to assist 
letter from the RO informed him of the types of evidence that 
would substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
for an extra-schedular rating for residuals of a pilonidal 
cystectomy and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in January 1997, before the enactment 
of VCAA.  The RO obviously could not inform the veteran of 
law that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the January 1997 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for an extra-
schedular rating for residuals of a pilonidal cystectomy, and 
to respond to VA notice.  Therefore, not withstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In its VCAA notice and Statement of the Case the RO 
informed the veteran of the evidence already of record and 
requested that he inform VA of any additional information or 
evidence that he wanted VA to obtain.  In a Statement in 
Support of Claim (VA Form 21-4138), the veteran informed the 
RO that he had no further evidence to submit, and that he 
wished to waive the 60-day wait period before the case would 
be decided.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
August 2003 correspondence and asked him to identify all 
medical providers who treated him for residuals of his 
pilonidal cystectomy, and any evidence that reflects that his 
disability substantially interferes with his employment 
and/or requires frequent hospitalizations.  The RO has 
obtained all identified evidence.  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003).

Factual Background

A hearing before the undersigned Member of the Board was 
conducted in July 2001. At this time the veteran gave 
detailed testimony in support of his claim.  He testified 
that he has to treat the cyst and pack it every day.  It 
drains continuously and causes great discomfort.  He also has 
episodes where the cystectomy is active.  During these times, 
the veteran suffers from significant spontaneous drainage, 
fever, pain and limited activity (often resulting in the 
veteran having to take off from work).  He testified that he 
has these flare-ups two to three times a year, lasting 
approximately a week.  He takes Penicillin to treat the 
infection as well as painkillers.  

In November 2001, the veteran submitted statements from two 
of his previous employers.  A correspondence from the 
assistant manager of Sears stated that the veteran worked at 
Sears from 1995 to 1997, and that he was out of work for 
three to five weeks each year due to his surgeries.  A 
correspondence from the Department of Revenue stated that the 
veteran was employed by the Department of Revenue from June 
1998 to June 2000.  Again, it was estimated that the veteran 
was out of work three to five weeks per year due to his 
disability.  

Subsequently, the RO forwarded the case to the Director, 
Compensation and Pension, for extraschedular consideration.  
In March 2003, the Director, Compensation and Pension Service 
requested a more current history of lost time from work.  The 
veteran submitted leave audits that reflect that in 2001, he 
used 28 hours of sick leave; in 2002, he used 83 hours of 
sick leave; and in the first two pay periods of 2003, he used 
37 hours of sick leave.  

In July 2003, the Director, Compensation and Pension, issued 
a letter finding that this case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

As the Director, Compensation and Pension, found that an 
extraschedular rating was not warranted, the issue is now 
within the Board's jurisdiction for de novo review.  Since 
the July 2003 determination of the Director, Compensation and 
Pension, the veteran has indicated that he has no further 
evidence to submit.   

Laws and Regulations

The Board has no authority to grant an extraschedular rating 
in the first instance. See VAOPGCPREC 6-96; Floyd v. Brown, 9 
Vet. App. 88, 95 (1996) (Board may consider whether referral 
to "appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

With respect to claims for an extraschedular rating, the 
governing norm in such exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

The veteran is currently rated at 10 percent under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803, for a pilonidal cystectomy 
scar.  He is also rated at 10 percent under 38 C.F.R. § 
4.114, by analogy to Diagnostic Code 7336 (concerning 
hemorrhoids), for residuals of a pilonidal cystectomy other 
than scar.  The issue currently before the Board is 
entitlement to an extraschedular rating.   

The veteran contends that he must treat his pilonidal cyst on 
a daily basis, that it drains continuously, and causes great 
discomfort.  He also noted that he has episodes where the 
cystectomy is active.  These flare-ups occur two to three 
times a year, lasting approximately a week.  As noted in the 
introduction to this decision, the Board's October 2001 
decision denied a rating in excess of 10 percent for a 
pilonial cystectomy scar under 38 C.F.R. § 4.118, 7803-5-the 
10 percent rating is the maximum evaluation allowed for a 
tender scar under Diagnostic code 7804-but granted a separate 
10 percent rating for additional residuals of the pilonidal 
cystectomy by analogy under 38 C.F.R. § 4.114, Code 7336.  
The Board notes that Diagnostic Code 7336 grants a 10 percent 
rating for large or thrombotic hemorrhoids, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
The sole issue here is whether the veteran's residuals of a 
pilonidal cystectomy have resulted in marked interference 
with employment.  

The Board remanded this matter to the RO for referral to the 
Chief Benefits Director for consideration of an 
extraschedular rating pursuant to the above cited legal 
authority.  Following additional development of the claim, to 
include obtaining information from the veteran's employers 
concerning the amount of time missed from work, the Chief 
Benefits Director denied the benefit sought.  

The evidence obtained following the Board's remand includes 
statements from former employers, which shows that, from 1995 
to 1997, and again from June 1998 to June 2000, it was 
estimated that the veteran was out of work three to five 
weeks due to his disability.  Both statements contain the 
same amount of estimated time: "3-5 weeks".  The actual 
employment payroll records reflecting the precise amount of 
time missed from work did not accompany these statements.  
Additional records from an employer dated in more recent 
years, which are payroll records reflecting the actual or 
precise amount of hours missed from work and, therefore, are 
more probative to the question at hand, show far less 
absenteeism.  In 2001, the veteran used 28 hours or less than 
4 days of sick leave; and in 2002, he used 83 hours or less 
than 11 days of sick leave.  There is also evidence that, in 
the first two pay periods of 2003, he used 37 hours or almost 
6 days of sick leave.  

The Board concurs with the chief Benefits Director's decision 
denying an extraschedular rating.  While there is clearly 
evidence of lost time from work, it is apparent that the 
amount of time lost during the years 1997 to 2000 was a gross 
estimate reported years after the fact and there is no 
indication that the veteran's pay was reduced as a result. 
The most recent employment evidence, which is precise as it 
contains the actual amount of hours from the employer's 
payroll records, does not, as a whole, show a marked degree 
of absenteeism over the most recent two-year period reported.  
In further support of the conclusion that the criteria for an 
extraschedular rating under 38 C.F.R. § 3.321 have not been 
met, the Board notes that there is no medical evidence of 
frequent periods of hospitalizations for the disability at 
issue; in fact, there have been no hospitalizations in recent 
years.  It is pertinent to note that the two 10 percent 
scheduler ratings for the veteran's residuals of a pilonidal 
cysectomy contemplate some industrial impairment; the 
question here is one of degree.  The disability picture that 
has been presented is not unusual, nor does the evidence as a 
whole reflect marked interference with employment.  (Emphasis 
added.)  It is the Board's judgment that the two 10 percent 
ratings adequately compensate the overall degree of 
disability objectively shown by the relevant evidence of 
record, to include the clinical record.  The Board's remand 
for consideration of an extraschedular rating was based 
primarily upon the veteran's testimony concerning work 
impairment but the evidence submitted does not support a 
finding of marked industrial impairment, within the meaning 
of the applicable regulation.  

The preponderance of the evidence indicates that the veteran 
is disabled to a degree commensurate with his dual 10 percent 
disability ratings; in this context, marked interference with 
employment or other exceptional disability factors are not 
shown.  Accordingly, the Board finds that this case does not 
warrant an extraschedular rating. 38 C.F.R. § 3.321(b).  As 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An extraschedular rating for service-connected residuals of a 
pilonidal cystectomy, under the provisions of 38 C.F.R. § 
3.321(b)(1), is denied.

                                                               
REMAND

As noted in the introduction to the above decision, the 
veteran submitted a notice of disagreement with respect to a 
December 2001 decision regarding the effective date for a 
grant of a separate 10 percent rating for his service-
connected residuals of a pilonidal cystectomy.  However, the 
RO has yet to issue a statement of the case on the underlying 
claim, and to give the veteran an opportunity to perfect his 
appeal of the claim, if he so wishes.  Where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a statement of 
the case addressing the issue, the Board must remand the 
issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the issue of entitlement to an effective date 
for the grant of a separate 10 percent rating for residuals 
of a pilonidal cystectomy (other than a scar), prior to 
August 25, 1996, is REMANDED to the RO for the following 
further action:

Following all indicated development, to 
include complying with all of the duty to 
notify and assist provisions of VCAA (see 
in above decision), the RO should issue a 
statement of the case to the veteran and 
representative addressing the issue of 
entitlement to an effective date for the 
grant of a separate 10 percent rating for 
residuals of a pilonidal cystectomy 
(other than a scar), prior to August 25, 
1996.

After completion of the above, and after 
the veteran has been given the 
opportunity to respond thereto, the 
claims file should be returned to the 
Board for further appellate decision, if 
in order.  However, the issue of an 
effective date for the grant of a 
separate 10 percent rating for residuals 
of a pilonidal cystectomy (other than a 
scar), prior to August 25, 1996, should 
not be certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.


The purpose of this REMAND is to obtain additional 
development and to afford due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



